

	

		II 

		109th CONGRESS

		1st Session

		S. 181

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Ensign introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow a credit against income tax for taxpayers owning certain commercial

		  power takeoff vehicles.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Fuel Tax Equalization Credit for

			 Substantial Power Takeoff Vehicles Act.

		

			2.

			Credit for taxpayers owning commercial power takeoff

			 vehicles

			

				(a)

				In general

				Subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business-related credits) is amended by adding at the end the following new

			 section:

				

					

						45J.

						Commercial power takeoff vehicles credit

						

							(a)

							General rule

							For purposes of section 38,

				the amount of the commercial power takeoff vehicles credit determined under

				this section for the taxable year is $250 for each qualified commercial power

				takeoff vehicle owned by the taxpayer as of the close of the calendar year with

				or within which the taxable year ends.

						

							(b)

							Definitions

							For purposes of this

				section—

							

								(1)

								Qualified commercial power takeoff vehicle

								The term qualified

				commercial power takeoff vehicle means any highway vehicle described in

				paragraph (2) which—

								

									(A)

									is propelled by any fuel

				subject to tax under section 4041 or 4081, and

								

									(B)

									is used in a trade or

				business or for the production of income (and is licensed and insured for such

				use).

								

								(2)

								Highway vehicle described

								A highway vehicle is

				described in this paragraph if such vehicle is—

								

									(A)

									designed to engage in the

				daily collection of refuse or recyclables from homes or businesses and is

				equipped with a mechanism under which the vehicle’s propulsion engine provides

				the power to operate a load compactor, or

								

									(B)

									designed to deliver ready

				mixed concrete on a daily basis and is equipped with a mechanism under which

				the vehicle’s propulsion engine provides the power to operate a mixer drum to

				agitate and mix the product en route to the delivery site.

								

							(c)

							Exception for vehicles used by governments, etc

							No credit shall be allowed

				under this section for any vehicle owned by any person at the close of a

				calendar year if such vehicle is used at any time during such year by—

							

								(1)

								the United States or an

				agency or instrumentality thereof, a State, a political subdivision of a State,

				or an agency or instrumentality of one or more States or political

				subdivisions, or

							

								(2)

								an organization exempt from

				tax under section 501(a).

							

							(d)

							Denial of double benefit

							The amount of any deduction

				under this subtitle for any tax imposed by subchapter B of chapter 31 or part

				III of subchapter A of chapter 32 for any taxable year shall be reduced (but

				not below zero) by the amount of the credit determined under this subsection

				for such taxable year.

						.

			

				(b)

				Credit made part of general business credit

				Subsection (b) of section 38

			 of the Internal Revenue Code of 1986 (relating to general business credit) is

			 amended by striking plus at the end of paragraph (18), by

			 striking the period at the end of paragraph (19) and inserting ,

			 plus, and by adding at the end the following new paragraph:

				

					

						(20)

						the commercial power

				takeoff vehicles credit under section 45J(a).

					.

			

				(c)

				Clerical amendment

				The table of sections for

			 subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by adding at the end the following new item:

				

					

						Sec. 45J. Commercial power

				takeoff vehicles

				credit.

					

					.

			

				(d)

				Effective date

				The amendments made by this

			 section shall apply to taxable years ending after December 31, 2004.

			

